DETAILED CORRESPONDENCE
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Claims 1-6, 8-12, 14-16 and 18-19 are pending. 

Remarks
This application is in condition for allowance except for the presence of previously withdrawn Claims 21-24 directed to a method of manufacture, which are non-elected without traverse. Accordingly, claims 21-24 have been cancelled.

Response to Arguments
Applicant argues the 102 rejection, on page 7, in view of Jepson et al., (US 5167648), stating that the prior art allegedly doesn’t teach the now amended Claim 1 limitations of “a transition zone that includes a material blend of the first and second materials and has material properties that are distinct from the rigid and resilient portions”. The examiner has fully considered applicant’s argument, and agrees that ‘a material blend of the first and second materials’, particularly which ‘has material properties that are distinct from the rigid and resilient portions’ is not taught by the prior art Jepson, or by the modifying prior art Ou-Yang et al., (US 8512294) or Stokes et al., (US 2016/0074866). The rejections are withdrawn.
Applicant argues the 103 rejection, on page 9, in view of Stokes et al., (US 2016/0074866), stating that the prior art combination doesn’t overcome the issues of Jepson discussed regarding amended Claim 1. The examiner has fully considered applicant’s argument, and agrees that ‘a material blend of the first and second materials’, particularly which ‘has material properties that are distinct from the rigid and resilient portions’ is not taught by Jepson in combination with Stokes. The rejections are withdrawn.
Applicant argues the 103 rejection, on page 9, in view of Ou-Yang et al., (US 8512294), stating that the prior art combination doesn’t overcome the issues of Jepson discussed regarding amended Claim 1. The examiner has fully considered applicant’s argument, and agrees that ‘a material blend of the first and second materials’, particularly which ‘has material properties that are distinct from the rigid and resilient portions’ is not taught by Jepson in combination with Ou-Yang. The rejections are withdrawn.

Allowable Subject Matter
Claims 1-6, 8-12, 14-16 and 18-19 are allowable. 
The following is an examiner' s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Jepson et al., (US 5167648), while disclosing a one-piece medical connector with a unitary body having a rigid portion forming a housing, a resilient portion partially within the housing, and the rigid and resilient portions formed as a single piece, does not disclose or render obvious, alone or in combination with the other prior art of record, a transition zone between the rigid portion and resilient portion formed of a material blend of at least the first and second material and having material properties that are distinct from both the rigid and resilient portions; all as claimed in the amended Claim 1. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 2-6, 8-12, 14-16 and 18-19 depend upon Claim 1, and are therefore considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783